EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-7, 9-12, and 15-20 are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-7, the prior art fails to disclose or suggest, in combination with other limitations recited in the claims, wherein along the first interlocking portion, the first strand extends away from the narrowed portion towards the second longitudinal end of the expandable structure, then bends back on itself, and then extends towards the first longitudinal end of the expandable structure and the narrowed portion, and performing the steps of moving the first and second interlocking portions away from one another along a length of the expandable structure under tensile stress, and moving the first and second interlocking portions toward one another along a length of the expandable structure under compressive stress.
Regarding claims 9-12 and 15-20, the prior art fails to disclose or suggest, in combination with other limitations recited in the claims, wherein along the first interlocking portion, the first strand extends away from the narrowed portion, then bends back on itself, and then extends towards the narrowed portion such that the first strand forms a curve that is concave towards the first end of the expandable structure, and performing the steps of moving the first and second interlocking portions away from one another along a length of the expandable structure under tensile stress, and moving the first and second interlocking portions toward one another along a length of the expandable structure under compressive stress.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062.  The examiner can normally be reached on M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        August 9, 2022